Citation Nr: 0831804	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for ten inch abdominal 
scar as a result of a cholecystectomy.

2.  Entitlement to service connection for cholecystectomy.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1959 to July 
1981.  Although the DD Form 214 in the veteran's claims file 
indicates that the veteran was retired from service in May 
1981, the Board notes a subsequent November 1984 DD Form 215 
requesting that the veteran's DD Form 214 be corrected to 
reflect the veteran's effective retirement date in July 1981.  
As such, the veteran's active duty will be recognized to have 
ended in July 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

From the outset, the Board notes that much of the veteran's 
service records, specifically those records relating to the 
veteran's service in Wiesbaden, Germany prior to his July 1981 
retirement, are missing.  The RO has made numerous reasonable 
efforts to assist the veteran by obtaining these records.  An 
August 2005 VA memorandum indicates that the VA informed the 
veteran, in a November 2003 letter, of the evidence necessary 
to perfect his claim.  Also in November 2003, the VA requested 
the National Personnel Records Center (NPRC) to provide the 
veteran's service recods, but received only the veteran's 
dental records in response.  In March 2004, the VA issued a new 
request to NPRC for a more thorough search for the veteran's 
service records.  In conjunction with its renewed request, the 
VA also provided NPRC with uncertified photocopies of service 
records that were provided by the veteran.  This renewed 
request produced only limited service records from October to 
November 1976.  Given the efforts of the RO in attempting to 
locate and obtain the veteran's missing service records, the 
Board is fully satisfied that all necessary efforts have been 
made to obtain service medical records in this case.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In November 2007, the veteran submitted a signed September 2007 
letter from his primary care physician, Maria T. Barth, M.D.  
In this letter, Dr. Barth stated that she worked at Wiesbaden 
Regional Medical Center at the time that the veteran was an 
inpatient at that facility from May to June 1981.  She 
confirmed that the veteran underwent a gall bladder procedure 
at that time.  Dr. Barth further confirmed in her letter that 
the veteran now has a ten inch scar in the upper right quadrant 
of his abdomen as a result of his 1981 gall bladder removal.  
The additional evidence submitted by the veteran was 
accompanied by a letter from the veteran in which he requested 
the RO to consider this information and to finalize his appeal.  
The veteran does not, however, expressly waive the RO's 
jurisdiction to review his claim.  The veteran was not provided 
with a Supplemental Statement of the Case, pursuant to 
38 C.F.R. § 19.31(b)(1), and it does not appear that the RO had 
an opportunity to review Dr. Barth's September 2007 letter.

The recently submitted September 2007 letter from Dr. Barth is 
competent medical evidence that the veteran incurred a gall 
bladder condition and underwent a procedure for gall bladder 
removal in May or June 1981, during service.  As the veteran 
has not waived the RO's jurisdiction to review his claim, the 
RO must consider this additional evidence.  Also, a VA 
examination should be performed to determine what residual 
symptoms from the veteran's 1981 cholocystectomy presently 
exist.  The examination should also address what, if any, 
residual symptoms presently exist from the veteran's ten inch 
abdominal scar.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with a gastroenterologist, to 
determine the nature and etiology of any 
current residual symptoms from the 
veteran's 1981 gall bladder removal and the 
veteran's ten inch abdominal scar.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to any current 
residual symptoms from the veteran's 1981 
gall bladder removal and ten inch abdominal 
scar.  The examiner is also requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any diagnosed 
current residual symptoms from the 
veteran's 1981 gall bladder removal and ten 
inch abdominal scar are etiologically 
related to the veteran's period of active 
service.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the veteran's claim(s) of 
entitlement to service connection for 
cholecystectomy and service connection for 
the ten inch abdominal scar should be 
readjudicated.  If the determination 
remains adverse to the veteran, he should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


